                                                                                                                         Case 3:20-cv-09246-SK Document 8-3 Filed 12/22/20 Page 1 of 2



                                                                                                                1   ALPHA TRIAL GROUP, LLP
                                                                                                                    RICHARD K. WELSH (State Bar No. 208825)
                                                                                                                2   JEFFREY A. ZUIDEMA (State Bar No. 248057)
                                                                                                                    10940 Wilshire Blvd., Suite 600
                                                                                                                3   Los Angeles, CA 90024
                                                                                                                    Telephone:    (310) 562-4550
                                                                                                                4   Email: rwelsh@atgllp.com
                                                                                                                           jzuidema@atgllp.com
                                                                                                                5
                                                                                                                    Counsel for Plaintiffs
                                                                                                                6
                                                                                                                7
                                                                                                                8                                UNITED STATES DISTRICT COURT

                                                                                                                9                             NORTHERN DISTRICT OF CALIFORNIA

                                                                                                               10
                                                                                                               11
                                                                                                                    BIG RUN POWER PRODUCERS, LLC, a            CASE NO. 3:20-CV-09246-SK
A LPHA T RIAL G ROUP , LLP
                             10940 W I L S H I R E B L V D . , S T E . 600




                                                                                                               12   North Carolina LLC; MARICOPA RNG 1,
                                                                             L O S A N G E L E S , C A 90024




                                                                                                                    LLC, a Delaware LLC; BUTTERFIELD
                                                                                                               13   RNG 1, LLC, a Delaware LLC; RED
                                                                                                                    RIVER BIOREFINERY, LLC, a Delaware
                                                                                                               14   LLC; ULTRA CAPITAL, LLC, a Delaware        [PROPOSED] ORDER RE MOTION FOR
                                                                                                                    LLC;                                       REMAND
                                                                                                               15
                                                                                                                                       Plaintiffs,
                                                                                                               16                                              Date: February 1, 2021
                                                                                                                    v.                                         Time: 9:30 a.m.
                                                                                                               17                                              Courtroom: C – 15th Floor
                                                                                                                    VENTURE ENGINEERING &                      Judicial Officer: Hon. Sallie Kim
                                                                                                               18   CONSTRUCTION, INC., a Pennsylvania
                                                                                                                    corporation; DAVID D. MONIOT, an
                                                                                                               19   individual; and Does 1-20,
                                                                                                               20                      Defendants.
                                                                                                               21
                                                                                                               22
                                                                                                               23
                                                                                                               24
                                                                                                               25
                                                                                                               26
                                                                                                               27
                                                                                                               28

                                                                                                                                                [PROPOSED] ORDER RE MOTION TO REMAND
                                                                                                                       Case 3:20-cv-09246-SK Document 8-3 Filed 12/22/20 Page 2 of 2



                                                                                                                1                                        [PROPOSED] ORDER

                                                                                                                2          After consideration of all the relevant factors, the Court hereby remands this case back the

                                                                                                                3   Superior Court of California for the County of San Francisco and orders that Defendants, or their

                                                                                                                4   counsel, pay Plaintiffs $2,100 in just costs and actual expenses incurred, including attorneys’ fees.

                                                                                                                5          IT IS SO ORDERED.

                                                                                                                6
                                                                                                                7   DATED: ________________                         By: ______________________________
                                                                                                                                                                    Hon. Sallie Kim
                                                                                                                8                                                   Magistrate Judge for United States District Court
                                                                                                                9
                                                                                                               10
                                                                                                               11
A LPHA T RIAL G ROUP , LLP
                             10940 W I L S H I R E B L V D . , S T E . 600




                                                                                                               12
                                                                             L O S A N G E L E S , C A 90024




                                                                                                               13
                                                                                                               14
                                                                                                               15
                                                                                                               16
                                                                                                               17
                                                                                                               18
                                                                                                               19
                                                                                                               20
                                                                                                               21
                                                                                                               22
                                                                                                               23
                                                                                                               24
                                                                                                               25
                                                                                                               26
                                                                                                               27
                                                                                                               28
                                                                                                                                                                    -2-
                                                                                                                                               [PROPOSED] ORDER RE MOTION TO REMAND
